DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because of the following problems.
Page 7, lines 3-4 describe, "the pluggable module 100 is depicted in an embodiment having a housing top 111, a housing bottom 112 and a disengage button 113". While Figure 1 shows the reference number 111 pointing at the top of the module 100, the reference number 112 is pointing at a side of the module 100 and not pointing at the bottom of the module 100.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "100" and "110" have both been used to designate module.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "111, 112" and "101,102" have both been used to designate housing.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "130" and "132" have both been used to designate PCB.
The reference number "129" shown in Figures 2 and 4 is pointing at two different places.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: "207" for an analog front end (AFE) described on Page 8, line 21.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: "PRI", "SEC" and "1-6" shown in Figure 7.
In Figure 8, the reference number "132" is not pointing at the edge connector. See "132" shown in Figure 9.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: "155" for a generally "H" shaped release member described on Page 12, lines 9-10.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "150" and "119" have both been used to designate the body.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "118" and "201" have both been used to designate the F-type connector.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “118” has been used to designate both F-type connector and coaxial connector assembly.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the balun having thru-hole leads, over-molding, and ferrite core of low and high magnetic permeability; a Gfast wireline physical layer; a G.now wireline physical layer; and a VDSL/VDSL2 wireline physical layer must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Specification
The abstract of the disclosure is objected to because of the following problems.  
The numbers "4842-9402-9135, v. 1" should be deleted.  The abstract page should only contain the abstract.
The examiner suggests the application to delete the word "may" in line 4 because this word refers to a possibility, which is indefinite in view of an electrical device, when the electrical device either work according to its design or it does not work.  
Correction is required.  See MPEP § 608.01(b).

The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.

(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

The disclosure is objected to because of the following informalities: 
Page 1, before line 1, the section heading "CROSS-REFERENCE TO RELATED APPLICATIONS" is missing.  
In the present specification, except for "BACKGROUND", all other section headings are not in upper case. Also, the underlines under the title of the invention and all the section headings should be deleted.
Page 2, line 16, it seems that "an Small Form Factor" should be -- a Small Form Factor --.
Page 1, line 20 describes, "G-fast".  But, Page 2, line 11 describes, "Gfast".  The applicant should use the same terminology consistently throughout the specification for clear understanding.
In the present specification, the housing of the module is identified with many different terminologies and different reference numbers.
Page 7, lines 3-4 describe, "a housing top 111, a housing bottom 112".  
Page 7, line 19 describes, "the module housing 101,102".  
Page 8, line 1 describes, "housing 101"; line 3 describes, "the housing 101, 102"; lines 4-5 describe, "the housing 101, 102"; lines 5-6 describe, "the top half of the housing 101 to the bottom housing 102"; and line 13 describes, "the lower housing 112". 
Page 12, line 8 describes, "lower housing 102". 
Page 13, line 22 describes, "the upper and lower housing 101,102". 
Page 14, line 2 describes, "the housing 112".
Page 7, line 12, "PCB 132" should be -- PCB 130 --.
Page 7, line 17, "the module 110" should be -- the module 100
Page 8, line 1, the examiner suggests the applicant to identify "housing 101" as -- the top housing 101-- or as -- the upper housing 101 --.
Page 8, line 12 describes, "the module first end 105". However, the present specification does not describe, "a module second end". It is not clear what the second end is.
Page 8, line 19 describes, "surface mount contact 205". However, Page 10, lines 16-17 and 19 describe, "surface mount leads 205". Again, the applicant should use the same terminology for the same element consistently throughout the specification for clear understanding.
Page 9, line 5, it seems that "(LNB) )" should be -- (LNB) --.
Page 9, line 7, the examiner suggests the applicant to change "Cl" to -- the coupling capacitor Cl -- because lines 3-4 describe the reference number "Cl" to be "A coupling capacitor Cl".
Page 9, line 11, the examiner suggests the applicant to change "GDT device 202" to -- GDT 202 -- because line 9 describes, "Gas Discharge Tube (GDT) 202".
Page 12, line 8, the examiner suggests the applicant to change "the lever body 150" to -- a lever body 150 -- because this lever body 150 introduced for the first time.
Page 12, line 9 describes, "a generally "H" shaped release member 155".  However, line 12 describes, "the "H" shaped member 151" and line 15 describes, "the "H" shaped segment 152". It is not clear what the "H" shaped member or segment is since the specification is describing three different "H" shaped member and segments
On Pages 12 and 13, the lever body 150 is described as "the lever body 150", "the body 150", "the body 115", "the body", and "the release lever body 150". The 
Page 12, line 18, the examiner suggests the applicant to change "against 159" to -- against the release tab 159 --.
Page 12, line 21, "openingl57" should be -- opening 157 --.
Page 13, lines 5-6, "Fig." is in line 5 and "13C" is in line 6.  The examiner suggests the applicant to rewrite "Fig." and "13C" in the same line. 
Appropriate correction is required.

Claim Objections
Claims 8 and 15 are objected to because of the following informalities:  
Claims 8 and 15, line 1, the examiner suggests the applicant to change "the release mechanism type is one of" to -- the release mechanism is one type of --.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-8 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the balun" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It seems that claim 3 should be depended on claim 2 instead of claim 1 because while claim 1 does not recites, "a balun", claim 2 recites, "a miniature balun" in line 1.  
Claim 4 recites the limitation "the balun" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 4 has the same problem as claim 3.
Claim 5 recites the limitation "the balun" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 6 recites the limitation "the body" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Also, it is not clear what this body is since claims 1-5 do not recite, "a body".  
Claims 7 and 8 recite, "a release mechanism".  It is not clear how this release mechanism is structurally related with all the elements recited in claim 1 because claim 7 just introduced "a release mechanism" and claim 8 just recites different types of the release mechanism.
Claim 13, lines 7-8 recite, "a release mechanism for releasing the module including the first end and the edge connector from the host".  First, it is not clear whether "the first end" is the first end of the housing recited in line 2 or the first end of the release mechanism.  Second, claim 13 recites the limitation "the host" in the last line 8.  There is Third, it is not clear what this host is and where this host comes from.  
Claim 14 recites the limitation "the body" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Also, it is not clear what this body is since claims 13 does not recite, "a body".  
Claims 13-15, it is not clear how the release mechanism is structurally related with the housing of the module and the body.
Claim 17, lines 2-6 recite the structure of a balun; lines 7-8 recite the structure of an alloy housing; and lines 9-10 recite the structure of an edge connector.  However, claim 17 does not recite how the balun, the housing, and the edge connector are structurally related with each other.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torres et al (US 7,215,554 B2) in view of Blake et al (US Patent Application Publication No. 2011/0128708 A1) or Willette (US 5,599,190).
Regarding claims 1, 3, and 7-8, Torres discloses a pluggable module 50 comprising: (claim 1) a housing 58, 70 having a first end 16 and an opposite second end 14; an edge connector 20 disposed at the first end 16; a coaxial connector 98 at the second end 14, the coaxial connector 98 (see Fig. 8) electrically connected to the edge connector 20, the edge connector 20 for pluggably mating the first end 16 of the housing 58, 70 within a host receptacle 80; the first end 16 and the edge connector 20 are compliant with Small Form Factor Pluggable (SFP) specifications; and (claims 7 and 8) a release lever mechanism 12 (see Fig. 1).
However, Torres only discloses the coaxial connector to be an electrical Bayonet Neill-Concelman (BNC) connector.  Torres does not disclose the coaxial connector to be F-type coaxial connector and a balun performing a 75 Ohm single ended to 100 Ohm differential conversion.  
On the other hand, Blake and Willette disclose various pluggable modules having (claim 1) an F-type coaxial connector (see the module 20 of Blake and the module 70 of Willette).  In addition, Blake discloses (claim 3) a balun performing a 75 Ohm single ended to 100 Ohm differential conversion (see Paragraph [0018], lines 8-11).  Willette also discloses a use of balun with the plurggable module 70 (see column 8, lines 22-24).  Furthermore, the F-type coaxial connector is commonly known connector used in various electrical devices.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the pluggable module taught by Torres such that it would have an F-type coaxial connector and a balun as taught by either Blake or Willette 

Regarding claims 6 and 9, claim 6 recites that the body is at least in part metallic and claim 9 recites that the housing is cast from one of aluminum, aluminum alloy, zinc and zinc alloy.  
Although, Torres, Blake or Willette does not disclose materials for the body or the housing.  
On the other hand, claims 6 and 9 simply identify the materials for the body and the housing without reciting distinct functions provided by using such materials.  The materials recited in claims 6 and 9 are commonly known materials.  Therefore, the use of these material only deals with the use of preferred materials.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding claims 13-15, Torres discloses a pluggable module 50 comprising: (claim 13) a housing 58, 70 having a first end 16 and an opposite second end 14; an edge connector 20 disposed at the first end 16, the edge connector 20 compliant with a current Small Form Factor Pluggable (SFP) specification; a coaxial connector 52 at the second end 14, the coaxial connector 52 electrically connected to the edge connector 20; and (claim 15) a release lever mechanism 12 
However, Torres only discloses the coaxial connector to be an electrical Bayonet Neill-Concelman (BNC) connector.  Torres does not disclose the coaxial connector to be F-type coaxial connector.  
On the other hand, Blake and Willette disclose various pluggable modules having (claim 1) an F-type coaxial connector (see the module 20 of Blake and the module 70 of Willette).  Furthermore, the F-type coaxial connector is commonly known connector used in various electrical devices.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the pluggable module taught by Torres such that it would have an F-type coaxial connector as taught by either Blake or Willette because using the F-type coaxial connector only deals with the use of one known coaxial connector over other known coaxial connectors.  It is common knowledge that various types of coaxial connectors are known and used in electronic devices.  Each coaxial connector simply provides different method of coupling with a mating connector.

Regarding claim 14, claim 14 recites that the body is at least in part metallic.  
Although, Torres, Blake or Willette does not disclose a material for the body.  
On the other hand, claim 14 simply identifies the material for the body without reciting distinct functions provided by using such material.  The material recited in claim 14 is commonly known material.  Therefore, the use of the metallic material only deals with the use of preferred material.  It has been held to be within the general skill of a worker in the art to select a known In re Leshin, 125 USPQ 416.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 2 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 2 of prior U.S. Patent No. 10,483,707. This is a statutory double patenting rejection.
Present Application No. 16/565,957
U.S. Patent No. 10,483,707
1.  A pluggable module comprising:
a housing having a first end and an opposite second end; an edge connector disposed at the first end;



the first end and the edge connector are compliant with Small Form Factor Pluggable (SFP) specifications.

2.    The pluggable module of claim 1 comprising 
a miniature balun disposed within the module and electrically connected between the F-type coaxial connector and the edge connector, the miniature balun for converting between a single-ended input to a differential signal processing circuit.

a housing having a first end and an opposite second end, an edge connector disposed at the first end,


2.    The pluggable module of claim 1 wherein the first end and the edge connector are compliant with Small Form Factor Pluggable (SFP) specifications.


(claim 1)
a miniature balun disposed within the module and electrically connected between the F-type coaxial connector and the edge connector, the miniature balun for converting between a single-ended input to a differential load of signal processing component.


The limitations of claims 1-2 of the present application have just one difference with the limitations of claims 1-2 of U.S. Patent No. 10,483,707.  However, both claims claiming the same invention.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAE MOON HYEON whose telephone number is (571) 272-2093.  The examiner can normally be reached on Monday-Friday, 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica J Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/hmh/
/Hae Moon Hyeon/Primary Examiner, Art Unit 2896